Citation Nr: 1210022	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  00-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issue of entitlement to service connection for tinnitus has been raised by the findings on VA examination in July 2011 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1951 to February 1953.  He served in the Reserves from 1949 to 1983, which included periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA).

The issues of entitlement to service connection for a low back disability and bilateral hearing loss were remanded by the Board of Veterans' Appeals (Board) in March 2009 to the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO) for additional development, to include VA evaluations.  VA spine and audiological examinations were obtained in May and July 2011.

Based on the above, there has been substantial compliance with the March 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).

A claim to reopen for service connection for a psychiatric disorder was received by VA in March 2006.  A rating decision dated in August 2006 denied reopening, and the Veteran was notified of the decision later in August 2006.  A VA Form 21-4138, Statement in Support of Claim, received by VA in September 2006, can be construed as a notice of disagreement to the August 2006 denial.  A Statement of the Case was issued in September 2011, and a statement on behalf of the Veteran from his attorney in lieu of a substantive appeal was received by VA in October 2011.  Consequently, the issue of whether new and material evidence has been received by VA to reopen a claim for service connection for a psychiatric disorder is part of the Veteran's current appeal.

The Veteran and his wife testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in December 2002, and a transcript of the hearing is of record.

Although additional evidence was added to the claims files after the most recent Supplemental Statement of the Case in September 2011, this evidence, which includes treatment records and lay statements, is either duplicative or cumulative of evidence already on file.  Consequently, this evidence does not need to be remanded to the RO for review.  See 38 C.F.R. § 20.1304 (2011).  

The now-reopened claim of service connection for a psychiatric disorder is being REMANDED to the RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The original claim of service connection for a psychiatric disorder was denied by rating decision in June 1999; the Veteran was notified of the decision later in June 1999, and a timely notice of disagreement was received by VA in June 2000.   

2.  A Statement of the Case was issued in June 2000, which was not timely appealed.

3.  A claim to reopen, which was received by VA in March 2006, was denied in a rating decision dated in August 2006.  The Veteran timely appealed.

4.  The additional evidence received subsequent to the June 1999 denial of service connection for a psychiatric disorder is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.   

5.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for a low back disorder and for bilateral hearing loss; and he has otherwise been assisted in the development of his claims.

6.  The Veteran's statements that he currently has low back disability and hearing loss due to service are not competent.

7.  The VA opinions on evaluations in May and July 2011 that the Veteran's low back disability is not due to service and that it would be no more than speculation to link his current hearing loss with service are competent, credible, and probative evidence.

8.  The Veteran does not have a low back disorder that is causally related to service.

9.  The Veteran does not have a hearing loss that is causally related to service.


CONCLUSIONS OF LAW

1.  The June 1999 RO decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).  

3.  The criteria for the establishment of service connection for a low back disorder are not met as the disorder was not incurred in or aggravated by active duty; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2011).   

4.  The criteria for the establishment of service connection for bilateral hearing loss are not met as the disorder was not incurred in or aggravated by active duty; nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in May 2006, prior to adjudication, that informed him of the requirements needed to reopen a claim based on new and material evidence and the requirements for service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files after the May 2006 letter.  

The Veteran was informed in the May 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in May 2006 complies with the holding in Kent.  In essence, this letter informed the Veteran that the claim was previously denied because the evidence showed that he did not have a psychiatric disorder due to service.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations for low back and hearing were conducted in 2011.  VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his December 2002 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the December 2002 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  


Analyses of the Claims

New and Material Evidence Claim

The Veteran seeks to reopen a claim of service connection for a psychiatric disorder, which he contends is due to service.  However, the Veteran has not submitted new and material evidence to reopen the previously denied claim, and the appeal will therefore be denied.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disorder due to service.  

The issue of service connection for a psychiatric disorder was originally denied by rating decision in June 1999 because the evidence did not show a psychiatric disorder due to service.  The Veteran was notified of the decision later in June 1999, and a timely notice of disagreement was received by VA in June 2000.  A Statement of the Case was issued in June 2000, which was not timely appealed.  A claim to reopen, which was received by VA in March 2006, was denied in a rating decision dated in August 2006.  The Veteran timely appealed.  

The evidence on file at the time of the June 1999 RO decision consisted of the Veteran's service and Reserve treatment records, VA and private treatment reports dated from March 1979 to May 1999, and a September 1989 Social Security Administration (SSA) Notice of Award.   

The Veteran service treatment and Reserve treatment reports do not contain any complaints or findings of a psychiatric disorder.  

The initial notation of a psychiatric problem was in VA treatment reports for October 1993, when major depression, moderate; and chronic lumbar syndrome were diagnosed.  It was noted that there was no previous depression or psychiatric care.  

The Veteran was hospitalized at a VA facility in February 1999 for generalized anxiety disorder with depressive features.

The Veteran was awarded SSA benefits in a September 1989 award letter; it was noted that he became disabled in April 1989.

The evidence received since June 1999 consists of VA and private treatment reports dated from May 1989 to July 2011 and written statements by and on behalf of the Veteran.  

The evidence received after June 1999 reveals that the Veteran was hospitalized for a depressive disorder in April 2000; he gave a history of a suicide attempt in 1994 or 1995.  Subsequent VA and private treatment reports reveal treatment for psychiatric problems, with a diagnosis of major depression.

Also on file are statements from family members, received in September 2006 and November 2011, as to the severity of the Veteran's psychiatric problems.  According to a September 2006 statement from the Veteran's wife, she has been married to him for 53 years and he had had problems for many years.  She described him as "disturbed."  She understood that he went through a lot of problems with being in the Navy and he reported a problem while on ship but those records have been lost.

The evidence received after June 1999 includes the September 2006 statement from the Veteran's wife in which she notes that she has been married to him since 1953, the year he was discharged from active duty, and that he has had problems since service.  The Veteran's wife appears to be referring to psychiatric problems.

This lay statement is new and material.  It is new because it was received by VA after June 1999 and it is material because it relates to the issue of psychiatric symptomatology since service and raises a reasonable possibility of substantiating the claim.  

Therefore, new and material evidence has been submitted and the claim for service connection for a psychiatric disorder is reopened.


Service Connection Claims 

The Veteran seeks service connection for a low back disorder and for bilateral hearing loss.  He has contended that he has a low back disorder as a result of falling out of his bunk while onboard ship during ACTDUTRA in 1949 and that he has hearing loss due to exposure to acoustic trauma in service. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In the case of arthritis or sensorineural hearing loss in the frequencies of 500 to 4000 hertz, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Although the Courts have also held that laypersons are competent to report symptoms regarding tinnitus as here, the determination of competency is different than that of credibility.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Low Back Disorder

The Board denial of service connection for a low back disorder was vacated and remanded by the Court in April 2008 based on an April 2008 Joint Motion because it was found that the Board denial was not supported by adequate reasons or bases because it failed to discuss the competence and credibility of the lay evidence on file.  

The Veteran's service treatment records during active duty do not reveal any complaints or findings of a low back disorder, including on separation evaluation in February 1953.

Medical history and medical examination reports dated from December 1963 to March 1983 do not contain any complaints or findings of a low back disorder.  It was noted on the Veteran's January 1971 medical history report that he had had a disc removed from his back with fusion in 1968; he had a full recovery with no further symptoms or limitation of activity.  According to an October 1971 medical history report, the Veteran was admitted for back surgery in February 1967 and released in September 1967.

The Veteran was hospitalized at a VA facility in March 1979 for excision of a benign fibrohistiocytoma of the lumbar area.  

According to June 1989 records from Roosevelt Warm Springs Institute, the Veteran had back surgery in 1968 with fusion of L5-S1 due to disc degeneration.  The impression was low back pain syndrome with left lower extremity radiation secondary to musculoskeletal causes, mostly due to unstable old fusion at L4-S1 with apparent fracture after a fall with residual nonunion bone of upper fusion.

March and April 1989 records from St. Francis Hospital reveal that a CT scan of the lumbar spine showed degenerative disc disease at L3-S1.

According to a September 1989 SSA grant, the Veteran became disabled on April 3, 1989.

October 1994 records from the Hughston Clinic reveal complaints of low back pain after a fall at work in November 1988.  The impressions were chronic back pain, lumbar spondylosis, minimal lumbar scoliosis, and mild spinal stenosis.

According to a May 1999 medical report from D. Moyerman, Ph.D., the Veteran had been retired from the workforce since 1989 due to spinal injuries suffered as a civilian machinist.

According to a Martin Army Hospital routine examination report for April 1990, the Veteran's history includes a fracture of the lumbosacral spine in November 1988.

An October 1998 VA Operative Report reveals that the Veteran underwent lumbar laminecomy of L3-L4 for lumbar spondylosis with stenosis and neurogenic claudication.

A statement in support of claim from B.K.A., received by VA in January 2001, reveals that he was with the Veteran onboard ship between 1951 and 1953 when they were subjected to a violent storm.

VA treatment reports in July 2001 reveal a history of back surgery in 1968 and 1998, with a fall on the job in 1988.

An April 2002 MRI of the lumbar spine showed spondylosis and scoliosis.

St. Francis Hospital records for April 2002 contain the impression of low back pain with some radiculopathy.

The Veteran testified at his travel board hearing in December 2002 that he injured his low back in 1949 when he fell out of his bunk when his ship went aground.

The Veteran complained on VA musculoskeletal evaluation in May 2011 of low back pain since he fell out of bed during Reserve Training in 1949, which he did not report because the ship was sinking at the time.  The Veteran also noted an injury to his back as a machinist in 1993.  The diagnoses were chronic lumbar strain and degenerative arthritis.  After review of the claims files and examination of the Veteran, the examiner concluded that the Veteran's low back disability was not likely related to service because there is no documentation of injury or treatment in service and because he had a subsequent workmen's compensation claim for his back that resulted in his retirement.

According to a statement received from the Veteran's wife in November 2011, he had some concerns about his back in the 1970's.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Although the Veteran is competent to report on his low back symptoms, he is not competent to opine that he currently has a low back disorder due to service injury.  While a veteran's contentions alone may be sufficient to support a grant involving a disorder such as varicose veins or flat feet that have "unique and readily identifiable features" that are "capable of lay observation," the Veteran's current low back disability is not considered as this type of case.  Rather, this type of case is more complex and, therefore, requires competent medical knowledge.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
The competent medical evidence in this case does not link the Veteran's low back disability to military service.  Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Despite the Veteran's testimony that he injured his back when he fell out of his bunk while onboard ship during ACTDUTRA in 1949, there were no complaints or findings of a low back problem during active duty or on Reserve medical history or medical examination reports from December 1963 to March 1983.  The Veteran reported that he had disc surgery in 1967 without residuals.  In fact, it was a back injury at work in 1988 that resulted in the Veteran having to retire on disability.  

Additionally, the July 2011 VA medical opinion on file, which is based on a review of the claims file and a physical examination of the Veteran, and which contains a supporting rationale, is against the claim.  There is no nexus opinion in favor of the claim.  Consequently, service connection for a low back disorder is not warranted.

Although it has been contended on behalf of the Veteran in November 2011 that the VA opinion in July 2011 erred in relying on lack of documentation of low back treatment in service to deny the claim despite the lay evidence in favor of the claim, the VA opinion is based on several factors, including an absence of evidence of a disability during active duty or for many years thereafter and the fact that the Veteran injured his back at work in 1988, which resulted in his retirement on disability.  The Board has addressed the lay evidence on file in its decision.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hearing loss

The Veteran's service treatment records during active duty do not reveal any complaints or findings of a hearing loss.  His hearing was 15/15 for spoken and whispered voice on discharge examination in February 1953.

The claims folder contains medical history and medical examination reports for the Reserves dated from December 1963 to March 1983.  Although medical history reports from December 1963 through January 1971 do not include a specific question on hearing loss, they do ask about ear, nose or throat trouble, which the Veteran noted he did not have.  He noted on medical history reports dated from November 1971 to March 1983 that he did not have a hearing loss.  Except for October 1975, medical examination reports from December 1963 to March 1983 do not contain an audiogram.  The Veteran's hearing was noted to be 15/15 bilaterally for whispered and spoken voice on reports dated from December 1963 to November 1972;  An audiogram dated in October 1975 showed defective hearing at 4000 hertz in the right ear and at 3000 and 4000 hertz in the left ear.  Hearing on exams in April 1976, January 1977, March 1978, and March 1982 only tested whispered voice, which was 15/15 in each ear.  When tested in March 1983, bilateral hearing was 10/15 for whispered voice and 15/15 for spoken voice.

A routine service department evaluation in April 1990 included an audiological evaluation.  Pure tone thresholds at the relevant frequencies from 1000 to 4000 hertz were 15, 40, 80, and 85 decibels in each ear.  

When provided an audiological evaluation by VA in August 1992, pure tone thresholds at the relevant frequencies from 500 to 4000 hertz were 5, 10, 40, 65 and 70 decibels in the right ear and 5, 10, 35, 65, and 65 decibels in the left ear.  Bilateral high frequency sensorineural hearing loss was diagnosed.  

According to a July 2000 audiological evaluation from Martin Army Community Hospital, the Veteran noted a long history of sensorineural hearing loss due to noise exposure during active service in the Navy.  He had pure tone thresholds at the relevant frequencies from 500 to 4000 hertz of 10, 30, 70, 90, and 85 decibels in the right ear and 10, 25, 60, 85 and 90 decibels in the left ear.  The diagnosis was mild to profound sensorineural hearing loss consistent with noise exposure and aging.  

A VA audiological evaluation was conducted in October 2006.  The Veteran reported noise exposure in service, as well as occupational noise exposure with hearing protection.  It was noted that the claims files were not available for review.  Pure tone thresholds at the relevant frequencies from 500 to 4000 hertz were 35, 40, 90, 100, and 105+ decibels in the right ear and 35, 45, 80, 95, and 105+ decibels in the left ear.  A bilateral mild to profound sensorineural hearing loss was diagnosed.  The examiner noted that no opinion could be offered without a review of the claims files.

According to a VA audiologist's opinion dated in July 2009, the Veteran's hearing status at the time of separation from active duty in February 1953 was unknown because the whispered voice test is not reliable.  He had a significant "disabling" hearing loss in both ears in March 1976.  Because the Veteran's hearing status is unknown at the time of separation from active duty, the audiologist could not determine whether or not the Veteran's current hearing loss was causally related to service noise exposure without resorting to speculation.

The Veteran underwent VA audiological evaluation by another VA audiologist in July 2011, which included review of the claims files.  The Veteran complained of loss of hearing since 1970.  Pure tone thresholds at the relevant frequencies were similar to the results found in October 2006.  The diagnosis was bilateral sensorineural hearing loss.  The audiologist concluded that, given the lack of frequency specific testing prior to October 1975, it was not possible to determine whether or not current hearing loss is due to noise exposure during active duty without resorting to mere speculation.  Additionally, given the episodic nature of the Veteran's other military service, the audiologist also concluded that no opinion could be offered without resorting to mere speculation.



The Veteran testified at his travel board hearing in December 2002 that he was exposed to acoustic trauma without ear protection in service from artillery fire; his wife testified that she was aware of his hearing loss when they were married in 1953.   

Also on file is a lay statement from M.P., a family friend, received by VA in November 2011, in which the severity of the Veteran's hearing loss is noted.

As previously noted, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Although it has been contended by and on behalf of the Veteran, including by the Veteran and his wife at his December 2002 hearing, that his current bilateral hearing loss is due to exposure to acoustic trauma in service, he did not complain of a hearing problem either in service or on periodic medical history reports beginning in December 1963.  Audiological evidence of a hearing loss was not shown until an audiogram dated in October 1975, which is many years after separation from active duty in February 1953.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  

Although it was noted in the July 2000 audiological evaluation from Martin Army Community Hospital that the Veteran's hearing loss was consistent with noise exposure and age, this notation is not based on a review of the claims file and does not clearly relate the Veteran's current hearing loss to acoustic trauma in service.  In response to VA requests for nexus opinions, VA audiologist evaluations by two different audiologists in July 2009 and July 2011 conclude that it would be no more than speculation to relate the Veteran's current hearing loss to exposure to acoustic trauma in service.  These opinions are more probative than the July 2000 opinion because, unlike the July 2000 examination, they were obtained in order to determine the etiology of the Veteran's hearing loss and they are based on a review of the claims files with a discussion of the evidence.  The July 2011 opinion is also based on a contemporaneous audiological examination.

The Court addressed the issue of speculative medical opinions in the case of Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  

The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  In this case, the VA audiologists cited to the relevant available evidence, the active duty and Reserve hearing findings, in concluding that a nexus opinion would be speculative.  Consequently, this is a case where required information is missing or can no longer be obtained.  Because the more probative medical evidence on file indicates that determining the cause of the Veteran's hearing loss would be speculative, the Board finds that Veteran does not have a hearing loss due to service.  

While the Veteran and his wife are competent to report his hearing symptoms, their statements that the Veteran has had hearing loss since service are not credible in light of the multiple medical history reports beginning in December 1963 in which the Veteran noted that he did not have any ear problem, with reports beginning in November 1971 in which he specifically noted no hearing loss.  Despite exposure to acoustic trauma in service, the evidence as a whole, as discussed above, does not show hearing loss due to service.  Consequently, service connection for bilateral hearing loss is denied. 

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a psychiatric disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  

Service connection for a low back disorder is denied.

Service connection for bilateral hearing loss is denied.





REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a psychiatric disorder.  

Although the September 2006 statement from the Veteran's wife is new and material with respect to the issue of service connection for a psychiatric disorder, it is insufficient for a reasoned determination.  There is no nexus opinion on file on whether the Veteran's psychiatric disorder is causally related to service.  Consequently, a nexus opinion is needed prior to final Board adjudication.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2011), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).  

Therefore, the case is REMANDED for the following actions:  

1.  The RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for psychiatric disability that is not evidenced by the current record.  The Veteran will be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO will then attempt to obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  After the above has been completed, the RO will schedule the Veteran for a VA examination by an appropriate medical or mental health care professional to determine whether the Veteran has a psychiatric disorder due to service. 

The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated. 

b. After reviewing the claims files and examining the Veteran, the examiner must express an opinion on whether the Veteran has a psychiatric disorder that is at least as likely as not (50 percent or more likelihood) causally related to service.  The examiner must state why, or why not, the Veteran has a mental disorder due to military service.  The examiner must acknowledge and reiterate the relevant history supporting his/her conclusions. 

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state. 

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  Thereafter, the RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  The RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Following completion of all indicated development, the RO will readjudicate the reopened claim of service connection for a psychiatric disorder on a de novo basis, to include consideration of all of the evidence of record, including all evidence that has been added to the record since its last adjudicative action.  If the benefit sought on appeal remains denied, the Veteran will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his attorney will then be given an appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


